House of Taylor Jewelry/BW Fulfillments

June 29, 2005

Page 1












June 29, 2005

Jack Abramov, Chief Executive Officer

Monty Abramov, Executive Vice President

House of Taylor Jewelry, Inc.

9200 Sunset Boulevard, Suite 425

West Hollywood, California 90069




Re:

House of Taylor Jewelry/Baguette World Fulfillments Agreement

Gentlemen:

This letter agreement is intended to set forth the terms and conditions of a
proposed business relationship between Baguette World, a California corporation
and Global Jewelry Concepts, Inc., a California corporation (“House of Taylor
Jewelry”).

1.

Baguette World Services. Baguette World will provide services to House of Taylor
Jewelry, with terms for the different categories of products described below
(“Fulfillment Services”).

(a)

Products Sold under House of Taylor Jewelry Names, Manufactured by Baguette
World.

(i)

House of Taylor Jewelry will design and market a line of jewelry products, to be
sold under trademarks that are licensed by House of Taylor Jewelry from third
parties, including but not limited to the Taylor, House of Taylor and Kathy
Ireland marks. Baguette World will also make available to House of Taylor
certain product designs previously sold under the Baguette World name that will
be included in the House of Taylor Jewelry line. The products described in this
paragraph will be sold both by salespeople employed by House of Taylor Jewelry
and by salespeople employed by Baguette World, and each company will be
responsible for paying the base draws of its own employed salespeople. As orders
are received for these products, Baguette World will manufacture, ship, bill and
collect for them. Baguette World will purchase the inventory required to
manufacture these products, and will own the accounts receivable, which may be
pledged by Baguette World to its bank. Baguette World will pay to House of
Taylor Jewelry a distribution fee of not less than 7.5% and not more than 15% of
the amounts collected for such sales. Except for the distribution fee, Baguette
World will retain all proceeds from such sales. The exact distribution fee will
be determined by mutual agreement and is expected to start at the low end of the
range and increase over time. This distribution fee will apply whenever the
product sold bears a trademark owned or licensed by House of Taylor Jewelry,
regardless of whether the customer has previously been a customer of Baguette
World. House of Taylor Jewelry shall be responsible for paying any license fee
to the parties from which House of Taylor Jewelry licenses a mark under which
such products are sold. The distribution fees for diamonds sold separately shall
be the subject of a separate agreement to be negotiated and entered into by the
parties.

(ii)

The parties will use their best efforts to modify the arrangements described in
paragraph (i) above to enable House of Taylor to own the accounts receivable,
provided that (x) the parties jointly shall make accommodations satisfactory to
Baguette World’s bank, as for example by pledging the receivables to secure
Baguette World’s debt, or delivering guarantees of that debt, so that the bank
and Baguette World’s credit availability and debt terms






329790-4




House of Taylor Jewelry/BW Fulfillments

June 29, 2005

Page 2












are not adversely affected by removal of the receivables from Baguette World’s
pledged asset base, and (y) Baguette World is not adversely affected
economically by the restructuring.

(b)

Mirabelle 18k and Techline Products. House of Taylor Jewelry currently
outsources manufacture of its Mirabelle 18k and Techline Jewelry collections to
a third party. As to the Mirabelle 18k and Techline Jewelry products, Baguette
World will receive products from the manufacturer, warehouse, inspect, load the
sales force with samples, ship, bill and collect receivables. Baguette World
will not purchase or finance the materials required to manufacture these
products, nor take title to the products, and will not own the accounts
receivable. For any of these products that are sold by salespeople employed by
Baguette World, Baguette World shall be paid a sales commission of 5% of the net
sales price.

(c)

Autore South Sea Pearls Products. Baguette World will receive, warehouse,
inspect, load sales force with samples, ship, bill and collect for jewelry
products obtained by House of Taylor Jewelry from Autore. Baguette World will
not purchase or finance the materials required to manufacture these products,
nor take title to the products, and will not own the accounts receivable. For
any of these products that are sold by salespeople employed by Baguette World,
Baguette World shall be paid a sales commission of 5% of the net sales price.

(d)

Other Products. House of Taylor Jewelry also expects to offer lines of jewelry
produced by other independent manufacturers. Baguette World will receive,
warehouse, inspect, load sales force with samples, ship, bill and collect for
jewelry products obtained by House of Taylor Jewelry from such other trading
partners. Baguette World will not purchase or finance the materials required to
manufacture these products, nor take title to the products, and will not own the
accounts receivable. For any of these products that are sold by salespeople
employed by Baguette World, Baguette World shall be paid a sales commission of
5% of the net sales price.

(e)

Reimbursement of Fulfillments and Sales Costs. For Fulfillment Services provided
from the date hereof through January 1, 2006, Baguette World will not require
any compensation. Prior to January 1, 2006, Baguette World and House of Taylor
will confirm the actual incremental monthly expenses that Baguette World has
incurred in providing Fulfillment Services, which may include, for example,
added staff, insurance premiums, shipping costs and other mutually agreed items,
and which may include incremental general and administrative costs of, and sales
incentives for, Baguette World (“Fulfillments Costs”). House of Taylor Jewelry
will pay Baguette World on a monthly basis for Fulfillments Costs that are
incurred after January 1, 2006. If Baguette World and House of Taylor are unable
to agree to the appropriate scope of reimbursement prior to January 1, 2006,
either party shall be entitled to terminate the business relationship between
the companies in its entirety on 30 days’ notice.

(f)

Timing of Payments. In connection with products sold hereunder Baguette World
will pay monthly all distribution and other fees and amounts owed to House of
Taylor Jewelry for sales, with each month’s payment timed to coincide with House
of Taylor Jewelry’s obligations under master license agreements with Interplanet
Productions Ltd. and Sandbox LLC (the “Master Licenses”), the licensors of
Elizabeth Taylor and Kathy Ireland brands.






329790-4




House of Taylor Jewelry/BW Fulfillments

June 29, 2005

Page 3












(g)

Certain Operational Matters. Pricing for products sold by Baguette World under
brands owned or licensed by House of Taylor will be determined by mutual
agreement prior to offer of the products for sale. House of Taylor will be
responsible for producing and paying for promotional material and advertising
for the lines of products sold by Baguette World under House of Taylor brands.
For products manufactured by Baguette World and sold under the House of Taylor
brands, Baguette World will provide its standard warranty in accordance with the
past practices of its independent business, and will indemnify House of Taylor
against warranty claims, so long as House of Taylor makes no representation to
customers that exceeds the terms of the Baguette World warranty. To the extent
that Baguette World receives any claims of customers of products for which
Baguette World handles fulfillment, but which products were produced by another
manufacturer with which House of Taylor has a relationship, Baguette World will
refer those claims to the manufacturer of the goods, and House of Taylor will
indemnify Baguette World against any liability in connection with such claims.

2.

Baguette World Business Continuation. Except as expressly stated otherwise in
this letter, Baguette World shall be entitled to continue to conduct its
business in all respects as prior to entry into this agreement. Baguette World
may sell products under Baguette World or other non-House of Taylor marks to
customers to whom Baguette World sold products prior to the date of this
agreement. Baguette World may also sell products under Baguette World or other
non-House of Taylor marks (i) in connection with its current Internet business,
or (ii) to new customers, only if House of Taylor Jewelry does not want to carry
those products as part of its line and does not want those customers as
authorized House of Taylor Jewelry dealers. Baguette World will not owe any
distribution fee to House of Taylor Jewelry in connection with sales described
in subsections (i) and (ii) of this paragraph. For as long as the business
relationship established under this agreement continues, Baguette World will not
sell Baguette World branded products to any customer that is an authorized House
of Taylor Jewelry dealer.

3.

Term. The arrangements described in this Agreement shall continue until June 30,
2009, unless either party materially breaches its obligations under this
Agreement, and fails to cure such breach within 30 days after written notice
from the other party. Expiration of the Fulfillment Services on January 1, 2006
or other termination of the parties’ business relationship shall not affect
Section 4 (“Confidentiality”), all of which shall survive. Upon any termination
or expiration of the arrangements set forth in Section 1 of this Agreement, or
when Baguette World ceases to carry the House of Taylor Jewelry, unless House of
Taylor Jewelry purchases Baguette World’s inventory of products bearing the
marks owned or licensed by House of Taylor Jewelry, Baguette World shall be
entitled to liquidate its remaining inventory. Notwithstanding the foregoing,
House of Taylor Jewelry may terminate the Fulfillment Services for any reason
after December 31, 2005 on 90 days’ written notice to Baguette World (the
“Voluntary Termination”).

4.

Confidentiality. Each party will keep confidential, and use only for purposes of
furthering the transactions contemplated by this agreement, any non-public
information provided to it by the other party in connection with this agreement,
except as otherwise required by law. There will be no public announcement of
this agreement except with mutual consent and prior review by both parties. The
provisions of this section will survive any termination of the business
relationship between the parties, for a period of three years.

5.

Trademarks. Baguette World may use the trademarks, trade names and copyrights
owned by House of Taylor or licensed by House of Taylor from third parties,
solely in






329790-4




House of Taylor Jewelry/BW Fulfillments

June 29, 2005

Page 4












connection with exercise of its rights or obligations under this Agreement,
including but not limited to its rights under Section 1, and subject to House of
Taylor’s review and control of manner and use consistent with House of Taylor
Jewelry’s obligations under the Master Licenses.

6.

Independent Contractor. Each party will act as an independent contractor, and
the parties are not joint venturers or partners. Neither party shall have any
power to enter into any contracts or commitments in the name of, or on behalf
of, the other party, or to bind the other party in any respect whatsoever.

7.

Costs. Each of the parties hereto will be solely responsible for and bear all of
its respective expenses, including, without limitation, expenses of legal
counsel, incurred at any time in connection with pursuing or consummating this
agreement.

8.

Governing Law. This Letter shall be construed and interpreted under and pursuant
to the laws of the State of California.

9.

Arbitration. If any material disagreement arises between the parties in
connection with this agreement or the performance of any obligations under it or
any termination of the relationship between the parties, either party may by
notice to the other request that, within 30 days, they submit the dispute to
mediation before an agreed mediator or if the parties are unable to agree on the
mediator then before a mediator in Los Angeles County associated with JAMS
(www.jamsadr.com) or Alternative Resolution Centers (www.arc4adr.com). If a
party refuses to participate in such a mediation, that party will become
ineligible for any award of legal fees. If the dispute is not resolved by
mediation, then the parties agree to submit the dispute to arbitration in Los
Angeles County pursuant to Section 1280 et seq. of the California Code of Civil
Procedure, before a single, neutral arbitrator appointed by JAMS or Alternative
Resolution Centers or, if the parties are unable to agree on an arbitrator then
either party may petition a court for appointment of an arbitrator under Section
1280 et seq. of the California Code of Civil Procedure. During the pendency of
the arbitration the fees of the arbitrator shall be split equally by the
parties, provided, however, that the arbitrator may include in the arbitration
award both recovery of a party’s portion of the arbitration fees, and the
party’s reasonable legal fees and expenses, if such appears equitable to the
arbitrator, except that no such award shall be made to a party who failed to
participate in a mediation as prescribed by this Section 9.

10.

Sublicense to Baguette World. In the event of the Voluntary Termination or in
the event this Agreement is terminated by House of Taylor Jewelry through no
fault of Baguette World House of Taylor Jewelry hereby grants to Baguette World
a sublicense to sell and distribute those House of Taylor Jewelry products and
styles that are referenced in paragraph 1.(a)(i) (the “Sublicense”). The
Sublicense shall terminate and end on the earlier of (i) death or retirement of
either of Jacob K. Katz or Eliezer Sandberg from the full time affairs of
Baguette World; (ii) sale of all or substantially all or change of control of
Baguette World (iii) or on June 30, 2009. The validity, continuation and
interpretation of the Sublicense shall in every respect be subject to the terms,
conditions and other provisions of each of the Master Licenses.

11.

Master Licenses Govern. If any term or provision of this letter agreement
conflicts or is at a variance from either of the Master Licenses, the terms of
the Master Licenses shall in all respects govern.






329790-4




House of Taylor Jewelry/BW Fulfillments

June 29, 2005

Page 5












12.

Assignment. Neither party may assign its rights or delegate its duties under
this Agreement.

13.

Entire Agreement; Amendments. This Agreement is intended by the parties as a
final expression of their Agreement with respect to the terms included herein,
and may not be contradicted or varied by evidence of any prior or
contemporaneous agreement. All prior negotiations, correspondence, memoranda,
and agreements, whether oral or written, are merged herein. Any change, revision
or modification of any provision of this Agreement shall not be binding unless
executed in writing and signed by a duly authorized representative of each of
the parties hereto.

Please indicate your agreement to the terms set forth above by executing this
Letter where indicated below and returning the executed copy.




Very truly yours,




BAGUETTE WORLD







By




Jacob K. Katz







By




Eliezer Sandberg







AGREED AND ACCEPTED:




GLOBAL  JEWELRY CONCEPTS, INC.







By




    Jack Abramov, Chief Executive Officer







APPROVED THIS ____ DAY OF JUNE 2005




INTERPLANET PRODUCTIONS LTD.







By







SANDBOX JEWELRY LLC







By












329790-4


